 



Exhibit 10.17
INDEPENDENT BANK CORP. RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTOR
Notification and Acceptance of Restricted Stock Award
     The Independent Bank Corp. 2006 Non-Employee Director Stock Plan (the
“Plan”) permits the granting of Restricted Stock Awards to directors who are not
also employees of Independent Bank Corp. (the “Company”). The Company is pleased
to grant you the following Restricted Stock Award in accordance with the Plan:

     
Effective Date of Restricted Stock Agreement:
  April 18, 2006
 
   
Non-Employee Director Name and Residential Address:
  «Name___Address»
 
   
Number of shares of common stock granted in this Restricted Stock Award:
  400 shares of the Company’s common stock.
 
   
Vesting Period and Schedule:
  The shares granted pursuant to this Agreement will vest in five years on
April 18, 2011, or such earlier date upon which you cease to be a Director of
the Company or Rockland Trust Company for any reason other than removal from the
Board for cause.

This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”). By signing you
both accept this Restricted Stock Award and acknowledge that you have read,
understand, and accept the terms and conditions of the Agreement set forth
below.
     Signed as a Massachusetts instrument under seal as of the Effective Date:

         
INDEPENDENT BANK CORP.
  NON-EMPLOYEE DIRECTOR    
 
       
 
Christopher Oddleifson
 
 
«Name»     President and Chief Executive Officer
Its duly authorized representative    

 



--------------------------------------------------------------------------------



 



Restricted Stock Agreement
     The Company agrees to issue to the non-employee director named above (the
“Non-Employee Director”) the number of shares of the Company’s common stock
(collectively, the “Restricted Shares”) set forth above subject to the terms and
conditions of the Plan and this Agreement, as follows:
     Section 1. Issuance of Restricted Shares to Non-Employee Director.
          (a) Consideration. The Non-Employee Director shall not be required to
pay any consideration to the Company for the Restricted Shares.
          (b) Issuance of Shares. After receiving a signed original of this
Agreement back from the Non-Employee Director the Company shall act with
reasonable speed to either cause to be issued a certificate or certificates for
the Restricted Shares, which certificate or certificates shall be registered in
the name of the Non-Employee Director (or in the names of Non-Employee Director
and the Non-Employee Director’s spouse as community property or as joint tenants
with right of survivorship), or shall direct the Company’s transfer agent to
make entries in its records for the Restricted Shares that are equivalent to
issuance of a certificate or certificates to the Non-Employee Director. The
Company shall cause the Restricted Shares to be deposited in escrow in
accordance with this Agreement. The issuance of the Restricted Shares shall
occur at the offices of the Company or at such other place and time as the
parties hereto may agree.
          (c) Plan and Defined Terms. The issuance of the Restricted Shares
pursuant to this Agreement is in all respects subject to the terms, conditions,
and definitions of the Plan, all of which are hereby incorporated herein by
reference. The Non-Employee Director accepts the Restricted Shares subject to
all the terms and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Board of Directors (or a Committee of the
Board of Directors, if applicable) shall be final, binding, and conclusive upon
the Non-Employee Director and his or her permitted heirs, executors,
administrators, successors and assigns. Capitalized defined terms used herein
shall have the meanings assigned to them in the Plan, unless such terms are
otherwise specifically defined in this Agreement.
Section 2. Vesting Period and Acceleration
          (a) Vesting Period. The Restricted Shares shall vest at the end of the
following period: the lesser of (i) the fifth anniversary of the date on which
the Restricted Shares were granted or (ii) the date on which the Non-Employee
Director ceases to be a director of the Company or Rockland Trust Company
(“Rockland”) for any reason other than removal from the Board for cause (the
“Vesting Period”)
          (b) Accelerated Vesting. If during the Vesting Period the Non-Employee
Director ceases to be a director of the Company or Rockland for any reason other
than removal from the Board for cause, the Restricted Shares shall immediately
and fully vest in the Non-Employee Director or his/her heirs.

2



--------------------------------------------------------------------------------



 



          (c) Accelerated Vesting In The Event of A Change In Control. The
Restricted Shares shall immediately and fully vest in the event of a “Change of
Control” or a liquidation of the Company during the Vesting Period. A “Change of
Control” shall be deemed to have occurred if (i) any “person” (as such term is
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) is
or becomes the beneficial owner, directly or indirectly, of either (x) a
majority of the outstanding common stock of the Company or Rockland, or
(y) securities of either the Company or Rockland representing a majority of the
combined voting power of the then outstanding voting securities of either the
Company or Rockland, respectively; or (ii) the Company or Rockland consolidates
or merges with any other person or sells all or substantially all of its assets
to a person not at such time owning a majority of the outstanding voting stock
of the Company or (iii) individuals who currently constitute the Board cease for
any reason to constitute a majority of the Board, unless the election of each
new director was nominated or approved by the shareholders of the Company at
their regularly scheduled annual meeting or was approved by at least two thirds
of the directors of the Board currently in office.
          (d) Termination of Vesting Upon Removal from the Board for Cause. If
the Non-Employee Director is removed from the Board for cause during the Vesting
Period, the Company may exercise its Repurchase Right (as such term is defined
below) during the ninety (90) day period following the date on which the
Non-Employee Director was removed from the Board for cause with respect to any
Restricted Shares that have not yet vested.
     Section 3. No Transfer or Assignment of Restricted Shares. The Non-Employee
Director shall not, without the prior written consent of the Company (which may
be withheld in the Company’s sole and absolute discretion), sell, dispose of,
assign, encumber, pledge, gift or otherwise transfer any of the Restricted
Shares prior to vesting, other than (a) pursuant to a qualified domestic
relations order (as defined in SEC Rule 16b-3), (b) by will or the laws of
intestacy or (c) to any member of the Non-Employee Director’s Family (as such
term is defined in the Plan).
     Section 4. Repurchase Right.
          (a) Scope of Repurchase Right. All of the Restricted Shares shall,
prior to the time when they have vested, be subject to repurchase by the Company
pursuant to this Agreement (the “Repurchase Right”).
          (b) Removal from the Board for Cause as Condition Precedent To
Exercise of Repurchase Right. The Company may exercise its Repurchase Right with
respect to any Restricted Shares that have not yet vested only during the 90-day
period following the date on which the Non-Employee Director was removed from
the Board for cause.
          (c) Lapse of Repurchase Right. The Repurchase Right shall exist only
with respect to the unvested Restricted Shares and shall lapse in accordance
with the vesting schedule.

3



--------------------------------------------------------------------------------



 



          (d) Repurchase Price. If the Non-Employee Director is removed from the
Board for cause, the Company may repurchase from the Non-Employee Director any
of the unvested Restricted Shares for the aggregate price of One Dollar ($1.00)
(the “Repurchase Price”).
          (e) Exercise of Repurchase Right. The Company may exercise its
Repurchase Right only by timely written notice to the Non-Employee Director. The
notice shall set forth the date on which the repurchase is to be effected, which
shall not be more than thirty (30) days after the date of the notice. The
certificate(s) representing the Restricted Shares to be repurchased shall, prior
to the close of business on the date specified for the repurchase, be delivered
to the Company properly endorsed for transfer free and clear of any
encumbrances, restrictions, liens or security interests thereon, except for the
restrictions set forth in this Agreement and under applicable securities laws.
The Company shall, concurrently with the receipt of such certificate(s), pay to
the Non-Employee Director the Repurchase Price. Payment shall be made in cash or
cash equivalents or by canceling indebtedness of the Non-Employee Director to
the Company. The Repurchase Right shall terminate with respect to any Restricted
Shares for which it has not been timely exercised.
          (f) Escrow. Upon issuance, the certificate(s) for the Restricted
Shares shall be deposited by the Non-Employee Director with the Company, the
Company’s stock transfer agent, and/or the Company’s other agent, together with
a stock power endorsed in blank to be held in escrow in accordance with the
provisions of this Agreement for the Vesting Period. Alternatively, if actual
certificates for the Restricted Shares are not issued the Company shall direct
its stock transfer agent to make entries in its records for the Restricted
Shares to reflect that they are being held in escrow for the Vesting Period All
regular cash dividends on Restricted Shares shall be paid directly to the
Non-Employee Director and shall not be held in escrow during the Vesting Period.
Unvested Restricted Shares, however, may not be enrolled in the Company’s
Automatic Dividend Reinvestment and Common Stock Purchase Plan. The Non-Employee
Director may exercise all voting rights on the Restricted Shares while they are
held in escrow during the Vesting Period. The Restricted Shares shall be
(i) surrendered to the Company for repurchase and cancellation upon the
Company’s timely exercise of its Repurchase Right or (ii) released to the
Non-Employee Director once the Vesting Period has lapsed and they are no longer
Restricted Shares.
     Section 5. Miscellaneous Provisions.
          (a) No Retention Rights. Nothing in this Agreement or in the Plan
shall confer upon the Non-Employee Director any right to continue to serve as a
director of the Company or any of its direct or indirect subsidiaries. Nothing
in this Agreement or in the Plan shall interfere with or otherwise restrict the
rights of the Company or any of its subsidiaries to remove the Non-Employee
Director from the Board of the Company or any of its direct or indirect
subsidiaries.
          (b) Notice. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon (i) personal delivery,
(ii) deposit with a nationally recognized overnight courier or (iii) deposit
with the United States Postal Service, by registered

4



--------------------------------------------------------------------------------



 




or certified mail, with postage and fees prepaid. Notice shall be addressed to
the Company at 288 Union Street, Rockland, Massachusetts 02370 or at its then
principal executive office address if different, with simultaneous copies to the
President and General Counsel of the Company, and to the Non-Employee Director
at the residential address set forth above or to the residential address that
the Non-Employee Director has most recently provided to the Company in writing
if different.
          (c) Entire Agreement. This Agreement, together with the Plan,
constitutes the entire understanding between the parties hereto with regard to
the subject matter hereof, and supersedes any other agreements, representations,
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
          (d) Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Massachusetts without regard
to its choice of law principles.
          (e) Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Restricted Shares to be repurchased, then
after such time the Non-Employee Director shall no longer have any rights as a
holder of such Restricted Shares (other than the right to receive payment of
such consideration in accordance with this Agreement). Any such Restricted
Shares shall be deemed to have been purchased in accordance with the applicable
provisions of this Agreement, whether or not the actual certificate(s) for the
Restricted Shares have been delivered.
          (f) Remedies. The Non-Employee Director agrees that the Company will
be irreparably damaged if this Agreement is not specifically enforced. Upon a
breach or threatened breach of the terms, covenants, or conditions of this
Agreement by the Non-Employee Director, the Company shall, in addition to all
other remedies available, be entitled to a temporary or permanent injunction or
other equitable relief against the Non-Employee Director, without showing any
actual damage, and/or a decree for specific enforcement in accordance with the
provisions hereof.
          (g) Severability. If any provision of this Agreement is found
unenforceable or illegal, the remainder of this Agreement shall remain in full
force and effect.
          (h) Amendments; Waivers. This Agreement may only be amended or
modified in a writing signed by the Non-Employee Director and the Company. No
party shall be deemed to waive any rights hereunder unless the waiver is in
writing and signed by the party waiving rights. A waiver in writing on or more
occasions shall not be deemed to be a waiver for any future occasions.
          (i) Counterparts. This Agreement may be executed in counterparts,
including counterparts by telecopier, each of which shall be deemed an original,
but all of which when taken together shall constitute one and the same
instrument.

5



--------------------------------------------------------------------------------



 



          (j) Section 83(b) Tax Election. The acquisition of the Restricted
Shares may have adverse tax consequences for the Non-Employee Director that may
be avoided or mitigated by the Non-Employee Director’s filing of an election
under Section 83(b) of the Code. Under Section 83 of the Code, the fair market
value of the Restricted Shares on the date that any Forfeiture Restrictions
applicable to the Restricted Shares lapse will be reportable as ordinary income
of the Non-Employee Director. The term “Forfeiture Restrictions” means, for
purposes of this Agreement, either the lapse of the Vesting Period and the
Company’s exercise of its Repurchase Right. The Non-Employee Director may elect
under Section 83(b) of the Code to be taxed as of the Effective Date, rather
than when and as such Restricted Shares cease to be subject to Forfeiture
Restrictions. A Section 83(b) election must be filed with the Internal Revenue
Service within thirty (30) days after the Effective Date.
     The form for making a Section 83(b) election is attached hereto. The
Non-Employee Director understands that a failure to make a Section 83(b)
election within the thirty (30) day period will result in the recognition of
ordinary income when the Forfeiture Restrictions lapse.
     The Non-Employee Director should consult with his or her tax advisor to
determine the tax consequences of acquiring the Restricted Shares and the
potential advantages and potential disadvantages of filing the Section 83(b)
election. The Non-Employee Director acknowledges that it is his or her sole
responsibility, and not that of the Company or any of its subsidiaries, to file
a timely election under Section 83(b).

6



--------------------------------------------------------------------------------



 



SECTION 83(b) ELECTION
     This statement is being made under Section 83(b) of the Internal Revenue
Code of 1986, as amended, pursuant to Treasury Regulations Section 1.83-2.

(1)   The taxpayer is:       Name:
Address:
Taxpayer Ident. No.:
  (2)   The property with respect to which the election is being made is
                    shares of the common stock of Independent Bank Corp.   (3)  
The property was transferred to the taxpayer on                      .   (4)  
The taxable year for which the election is being made is the calendar year
                    .   (5)   The property is subject to a repurchase right
pursuant to which the issuer has the right to acquire the property if for any
reason taxpayer’s service with the issuer terminates. The issuer’s repurchase
right will lapse over a five year period.   (6)   The fair market value at the
time of transfer (determined without regard to any restriction other than a
restriction which by its terms will never lapse) is $                      per
share.   (7)   The amount paid for the property is $0 per share.   (8)   A copy
of this statement was furnished to Independent Bank Corp. for whom taxpayer
rendered the services underlying the transfer of property.   (9)   This
statement is executed on                      .

         
 
Spouse (if any)
 
 
Taxpayer    

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
30 days after the date of the purchase. This filing should be made by registered
or certified mail, return receipt requested. Non-Employee Director must furnish
a copy of the completed form to the Company. The Non-Employee Director must
retain two copies of the completed form for filing with his or her Federal and
state tax returns for the current tax year and an additional copy for his or her
records.

7